Dear Mr. Morgan:
You have asked this office to advise if you may maintain your position as deputy sheriff in Tensas Parish should you be elected Mayor of the municipality of Newellton.
The population of Newellton is less than two thousand five hundred, according to the latest federal decennial census. For this reason, the exemption contained in R.S. 42:66(L)(1) is applicable to your circumstances and states:
  L. (1) Nothing in this Part shall be construed to prevent a deputy sheriff from holding the office of either mayor or alderman of a municipality, provided such municipality has a population of two thousand five hundred or less, according to the latest federal decennial census.
R.S. 42:66(L)(1) exempts you from the prohibitions of the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq. Thus, you may continue in your position as deputy sheriff if you are elected the Mayor of Newellton.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg